DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Introductory Remarks
In response to communications filed on 20 December 2021, this action is provided solely to correct the dependence of claim 29. Claims 20-27 and 30-37 are pending.

No IDS has been received since the mailing of the last Office action. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Cofield (Reg. No. 54,630) on 3 January 2022.

In the claims:
20. (Currently Amended) One or more non-transitory computer memories collectively storing a document object model data structure, the document object model data structure comprising: 

such that a calculated value of a formatting attribute of the first descendant of the copy a 

21. (Currently Amended) The one or more non-transitory computer memories of claim 20 wherein the reset node specifies the formatting attribute values directly. 

	22. (Currently Amended) The one or more non-transitory computer memories of claim 20 wherein the reset node specifies attribute values by attributing to the reset node a reset class that specifies the formatting attribute values directly.

23. (Previously Presented) The one or more non-transitory computer memories of claim 20 wherein the document object model data structure corresponds to a subject web page, and wherein the reset node was introduced into the document object model data structure in response to a user interaction with a rendered version of the subject web page.
 
24. (Previously Presented) The one or more non-transitory computer memories of claim 20 wherein the document object model data structure corresponds to a subject web page having source code received by a browser, and wherein no tag corresponding to the reset node is contained in the source code received by the browser.

25. (Cancelled).

reference subtree comprises a first subtree and the document object model data structure further comprises 
 	a second subtree of nodes defined by the reset node or a node that is a descendant of the reset node, the second subtree being modeled after the first subtree of the document object model data structure, none of whose nodes descend from the reset node, explicit formatting attribute values being specified for nodes of the second subtree only where a value calculated for the formatting attribute in a node of the second subtree differs from a value calculated for the formatting attribute in the node of the first subtree.

27. (Previously Presented) One or more non-transitory computer memories collectively storing a portion data structure representing a portion extracted from a formatted source page, the portion data structure comprising: 
a first subtree of nodes that is modeled after a second subtree of a complete hierarchical representation of the formatted source page, explicit formatting attribute values being specified for nodes of the first subtree only where a value calculated for the formatting attribute in a node of the first subtree differs from a value calculated for the formatting attribute in the corresponding node of the second subtree at a time when the node of the first subtree descends from a reset node specifying standardized formatting attribute values,
the first subtree of a tree structure representing a page other than the formatted source page. 

28-29. (Canceled)
 
30. (Currently Amended) The one or more non-transitory computer memories of claim 27 [[28]] wherein the tree structure  contains a third subtree that is modeled after a fourth subtree of a complete hierarchical representation of an additional formatted source page that is distinct from the formatted source page.

31. (Previously Presented) The one or more non-transitory computer memories of claim 27 wherein the portion data structure is expressed in HTML. 

32. (Previously Presented) The one or more non-transitory computer memories of claim 27 wherein the portion data structure is expressed in a compressed version of HTML. 

33. (Previously Presented) The one or more non-transitory computer memories of claim 32 wherein the compressed version of HTML uses an HTML dictionary. 

34. (Previously Presented) The one or more non-transitory computer memories of claim 27 wherein the portion data structure is expressed in a shorthand version of HTML.
 
35. (Previously Presented) The one or more non-transitory computer memories of claim 27 wherein the portion data structure is stored on a server computer system. 

36. (Currently Amended) One or more non-transitory computer memories collectively storing a portion table data structure representing a plurality of portions each extracted from a formatted source page, the portion table data structure comprising, for each of the portions: 
a subtree of nodes selectively copied from a corresponding subtree of nodes in the formatted source page; and 
values for each of a plurality of standard metadata attributes associated with the formatted source page and/or with the corresponding subtree of nodes of the formatted source page, 
the 

	37. (Previously Presented) The one or more non-transitory computer memories of claim 36 wherein the portion table data structure further comprises, for each of the portions, custom metadata attributes defined in the formatted source page and associated with the formatted source page and/or with the corresponding subtree of nodes of the formatted source page.

Allowable Subject Matter
Claims 20-27 and 30-37 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165